

116 HR 3293 IH: Collision Avoidance Systems Act of 2019
U.S. House of Representatives
2019-06-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3293IN THE HOUSE OF REPRESENTATIVESJune 14, 2019Mr. Engel (for himself, Mr. Moolenaar, and Mr. Trone) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title 49, United States Code, to permit the installation of pulsating light systems for
			 high mounted stop lamps, and for other purposes.
	
 1.Short titleThis Act may be cited as the Collision Avoidance Systems Act of 2019. 2.Rear-end collision avoidance systems (a)AmendmentSubchapter II of chapter 301 of part A of subtitle VI of title 49, United States Code, is amended by adding at the end the following new section:
				
					30129.Rear-end collision avoidance systems
 (a)Pulsating light systems allowedA passenger car, multipurpose passenger vehicle, truck, or bus may be equipped with a pulsating light system.
 (b)DefinitionAs used in this section, pulsating light system means a system for a high mounted stop lamp in which— (1)when the brake of the vehicle is applied, the lamp pulses rapidly no more than four times and for no more than two seconds and then converts to a continuous light as a normal stop lamp until the time that the brake is released; and
 (2)the rapid pulsing described in paragraph (1) may not be repeated upon a subsequent application of the brakes for a lock-out period of at least five seconds after the release of the brake described in paragraph (1)..
 (b)Revision to Code of Federal RegulationsNot later than 180 days after the date of enactment of this Act, the Secretary of Transportation shall update the entry for high mounted stop lamp in Table 1–a of section 571.108 of title 49, Code of Federal Regulations, in accordance with the amendment made by subsection (a).
 (c)Technical and conforming amendmentThe table of sections for subchapter II of chapter 301 of part A of subtitle VI of title 49, United States Code, is amended by adding at the end the following new item:
				
					
						30129. Rear-end collision avoidance systems..
			